United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40765
                         Summary Calendar



MICHAEL J. AUSTIN,

                                    Plaintiff-Appellant,

versus

K. WARD, etc., Et Al,

                                    Defendants,

MICHAEL STARKEY, Assistant Warden;
CLIFTON WARNER, Captain; ELAINA G. FIELD,
Substitute Counsel; KEVIN MAYFIELD,
Lieutenant; CHARLES LIGHTFOOT, Major;
JOHNNY L. WRIGHT, Officer; CARROLL D.
RUSSELL, Officer;

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-349
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Michael J. Austin (“Austin”), Texas prisoner #661366, appeals

the magistrate judge’s grant of summary judgment to the defendants

in his 42 U.S.C. § 1983 civil rights action.   Austin contends that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 03-40765
                                     -2-

the   magistrate     judge    erred    in   finding      that    his    deliberate

indifference and excessive use of force claims against Charles

Lightfoot (“Lightfoot”), Johnny L. Wright (“Wright”), and Carroll

D. Russell (“Russell”) were barred by 42 U.S.C. § 1997e(a) because

he failed to exhaust his administrative remedies regarding those

claims.      Austin asserts that there were disputed factual issues

regarding his exhaustion of administrative remedies, that his

failure to      exhaust    should    have   been    excused     because       he    made

substantial efforts to exhaust but was prevented from exhausting

his     administrative     remedies    by    prison      officials,         and     that

Lightfoot, Wright, and Russell waived the exhaustion requirement by

waiting too long to raise the issue.

      Austin argues that the magistrate judge erroneously granted

summary judgment to Kevin Mayfield (“Mayfield”), Michael Starkey

(“Starkey”), and Clifton Warner (“Warner”) on his due process

claims because those defendants violated his due process rights by

forfeiting $1,200 from his prison trust account without legal

authority. Austin additionally maintains that (1) summary judgment

was improper because the defendants had not responded to his

pending      discovery    request,    (2)   he     was   entitled      to    sue    the

defendants in their individual capacities, and (3) the defendants

were not entitled to qualified immunity.

      We review the magistrate judge’s grant of summary judgment de

novo.     See Whittaker v. BellSouth Telecomm., Inc., 206 F.3d 532,

534   (5th    Cir.   2000).    Summary      judgment     is   proper        where    the
                                No. 03-40765
                                     -3-

pleadings and summary judgment evidence present no genuine issue of

material fact and the moving party is entitled to a judgment as a

matter of law.    See FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).       If the moving party meets its initial

burden of showing that there is no genuine issue of material fact,

the burden shifts to the nonmovant to set forth specific facts

showing the existence of a genuine issue for trial.         See FED. R.

CIV. P. 56(e).    We review a denial of discovery prior to the grant

of summary judgment for abuse of discretion and will affirm such a

decision unless it is arbitrary or clearly unreasonable.       Moore v.

Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000).

     Austin’s arguments are without merit.         “No action shall be

brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any

jail,   prison,    or   other     correctional   facility   until   such

administrative remedies as are available are exhausted.” 42 U.S.C.

 § 1997e (2003).     Defendants presented summary judgment evidence

showing that Austin had not filed a grievance regarding his claims

against Lightfoot, Wright, and Russel, and the magistrate judge

correctly found that Austin had not alleged or provided evidence

showing that he attempted to file a Step 2 grievance regarding his

claim against them.     Because Austin presented no evidence that he

filed or attempted to file a Step 2 Grievance regarding his claims

against Lightfoot, Wright, and Russell, he did not establish a

genuine issue of material fact regarding exhaustion or show that he
                                No. 03-40765
                                     -4-

made a substantial effort to exhaust his administrative remedies.

See Wendell v. Asher, 162 F.3d 887, 891 (5th Cir. 1998).           Assuming,

arguendo, that the exhaustion requirement is an affirmative defense

that may be waived, such a waiver would not be applicable in this

case because the issue was raised at a pragmatically sufficient

time and Austin was not prejudiced by the defendants’ failure to

raise the issue earlier.       See Lafreniere Park Found. v. Broussard,

221 F.3d 804, 808 (5th Cir. 2000).

     The forfeiture of $1,200 from Austin’s prison trust account

did not violate due process even if it was unauthorized because

Austin had a meaningful postdeprivation remedy for the forfeiture,

such as a state-law tort action for conversion.                See Hudson v.

Palmer, 468 U.S. 517, 533 (1984); Cathey v. Guenther, 47 F.3d 162,

164 (5th Cir. 1995).       Considering that Austin does not argue on

appeal    that   the   procedures    followed   during   his    disciplinary

proceedings violated his due process rights, he has waived any such

argument.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     As Austin did not explain how the responses to his pending

discovery request would have created a genuine issue of material

fact, the magistrate judge did not abuse her discretion by granting

summary    judgment    prior   to   the   defendants   responding    to   the

discovery request.      See Washington v. Allstate Ins. Co., 901 F.2d

1281, 1285 (5th Cir. 1990).         We need not reach Austin’s remaining

points of error.
            No. 03-40765
                 -5-

AFFIRMED.